Citation Nr: 1742152	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  08-26 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

5.  Entitlement to service connection for a right lower extremity disorder, to include the ankle.

(The Board notes that the issue of entitlement to service connection for a bilateral eye condition is addressed in a separate decision.)




REPRESENTATION

Appellant represented by:	David C. Soutter, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

In a decision dated in January 2011, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In August 2011, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order dated in September 2011, the Court granted the Motion, vacated the January 2011 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR. 

Thereafter, the Board remanded the claims for necessary development in June 2012 and in January 2016.  The case has been returned to the Board.


FINDING OF FACT

On September 19, 2017, the Board was notified by the Boston RO that the appellant died in September 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Veteran. App. 330, 333-34 (1997); Landicho v. Brown, 7 Veteran. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


